Citation Nr: 1424853	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1. Propriety of the rating reduction from 30 to 10 percent for left knee disability.

2. Entitlement to a rating in excess of 30 percent for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating reduction decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified before the undersigned in a hearing at the RO in May 2012.  A transcript of that hearing was reviewed prior to this decision.


FINDINGS OF FACT

1. There has not been a showing of improvement in the Veteran's left knee disability since the award of 30 percent disability.

2. The objective evidence shows no instability, limitation of extension, ankylosis, or nonunion or malunion of the tibia and fibula in the Veteran's left knee.


CONCLUSIONS OF LAW

1. The reduction in the rating for the left knee disability from 30 to 10 percent, effective December 1, 2010, was improper, and restoration of the prior disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Code 5010-5260 (2013).

2. The criteria for a rating in excess of 30 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5260 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2010, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his increased rating claim and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's left knee in February 2010 and June 2011.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the May 2012 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's knee symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Reduction

The agency of original jurisdiction granted a 30 percent disability rating for the Veteran's left knee in an October 2007 rating decision but then reduced the disability rating to 10 percent in a September 2010 decision, effective December 1, 2010.  The Veteran contends that the reduction was improper.  

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a) ; see also Brown, 5 Vet. App. at 421. 

The reduction in rating from 30 to 10 percent for the Veteran's left knee disability was improper.  See Brown, 5 Vet. App. at 421.  The Veteran asserted that the VA examination on which the reduction was based was not adequate because the examiner did not use a goniometer to measure his range of motion.  Moreover, the preponderance of the evidence does not demonstrate that the Veteran's left knee disability manifested sustained improvement from the original grant of 30 percent disability.  

Specifically, the Veteran brought a claim for an increased rating, which in and of itself suggests a worsened condition, but he also consistently stated that his left knee was progressively worse.  See VA Examinations June 2011, February 2010; VA Treatment September and November 2010; Veteran's Statements February January 2010, February 2011.  The VA examination from June 2011 recorded greater limitation of motion in the left knee than the range of motion shown at the March 2007 examination used to assign the 30 percent rating.  The June 2011 and February 2010 VA examiners noted the Veteran's reports of giving way, locking, stiffness, pain, weakness, instability, and flare-ups.  Further, the VA examiner in June 2011 recorded an antalgic gait, crepitus, and guarding of the left knee.  The March 2007 VA examination, upon which the 30 percent rating was based, recorded only pain and no other symptoms associated with the left knee disability.  

In sum, the evidence shows that the Veteran's left knee condition did not manifest improvement and instead that it may have worsened.  Therefore, the rating reduction was not warranted, and the 30 percent rating is reinstated.     

III. Rating Increase

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's left knee has been rated 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 for limitation of flexion.  Thirty percent is the maximum disability rating provided under that diagnostic code; therefore this analysis will focus on whether the Veteran can receive a higher rating under any analogous rating codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

First, VA's General Counsel has held that a claimant who has arthritis with limitation of motion and instability of the knee may be rated separately under Diagnostic Codes 5010 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Diagnostic Code 5257 provides criteria for impairment of the knee with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Although the Veteran has received the highest rating for limitation of flexion based on traumatic arthritis in his knee, he could in theory receive an additional rating for instability.  However, the evidence shows no objective findings of sublaxation or instability.  The VA examiners in February 2010 and June 2011 recorded no dislocation or subluxation.  Although the Veteran reported subjective symptoms of instability and giving-way, and while he is competent to do so, the February 2010 and June 2011 examiners found no instability in the left knee after testing.  The objective evidence showing no subluxation or lateral instability is deemed more probative than the Veteran's reports to the contrary.  Accordingly,  
an additional rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted.

Further, a rating in excess of 30 percent for a knee disability would require a showing of extension limited to 30 or 45 degrees under Diagnostic Code 5261, ankylosis of the knee under Diagnostic Code 5256, or malunion or nonunion of the tibia and fibula under Diagnostic Code 5262.  See 38 C.F.R. § 4.71a.  The Veteran's left knee was recorded with normal extension in both the February 2010 and June 2011 VA examinations.  Neither examination recorded any evidence of ankylosis or malunion or nonunion of the tibia and fibula.  The February 2010 examiner specifically noted no ankylosis in the left knee.  With no evidence of these conditions, the Veteran cannot receive a higher rating under any analogous rating code.  See 38 C.F.R. § 4.71a.

Finally, the Veteran's subjective complaints of stiffness, pain, and flare-ups secondary to arthritis could provide for a higher rating based on painful motion under 38 C.F.R. § 4.59 and Deluca v. Brown, 8 Vet. App. 202 (1995).  However, painful motion due to arthritis is considered part of the 30 percent rating awarded under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  As the maximum evaluation has been granted, no additional rating may be assigned for these symptoms.      

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address limitation of motion, pain, and flare-ups, including locking or stiffness.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence supports restoration of the 30 percent rating but not a rating in excess of 30 percent for the left knee disability.  See 38 C.F.R. § 4.71a.  As such, the benefit of the doubt doctrine is inapplicable and the outstanding claims must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Restoration of the 30 percent disability rating, effective December 1, 2010, for left knee disability is granted.

A rating in excess of 30 percent for left knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


